LETTS, Chief Judge,
concurring specialty-
I agree with the sentiment expressed by Judge Beranek in his dissent. However, that is not the law. Moreover, the Legislature has only recently passed a statute which completely protects anyone who sells or furnishes alcoholic beverages to someone of lawful drinking age.1
In an era when even more severe legislation is being enacted to cut down on the evil of drunk driving, it is amazing that Section 768.125, Florida Statutes (1980 Supp.) was ever adopted.

. This statute was not effective at the time of the accident here under consideration. We have resorted to the general law for the result.